                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

WILLIAM BOWMAN, as titled
owner of and for a 37’ 2012
Boston     Whaler,      hull
identification        number
BWCE0946B212 her engines,
tackle, and appurtenances,
for  exoneration   from   or
limitation of liability,

          Petitioner,
                              Case No:     2:18-cv-71-FtM-29MRM
_______________________________

BENJAMIN BAIR,

          Third Party
          Plaintiff

ADAM BOWMAN,

          Third Party
          Defendant.


                        OPINION AND ORDER

     This matter comes before the Court on review of defendant’s

Motion to Dismiss Claimant's Demand for Punitive Damages (Doc.

#66) filed on April 26, 2019.        Plaintiff filed a Response in

Opposition (Doc. #69) on May 24, 2019.

                                I.

     Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”    Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).       To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”           Id. at 555.     See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).                This requires

“more     than   an    unadorned,      the-defendant-unlawfully-harmed-me

accusation.”        Ashcroft    v.    Iqbal,   556   U.S.   662,    678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

                                       II.

       Third-party defendant seeks dismissal of the punitive damages

claim in the Third-Party Complaint Against Adam Bowman (Doc. #53)

arguing that the factual basis is inadequate.               The parties agree

that     punitive     damages   are    available     only   in     “exceptional

circumstances”.        In re Amtrak Sunset Ltd. Train Crash in Bayou

Canot, Ala. on Sept. 22, 1993, 121 F.3d 1421, 1429 (11th Cir.

1997).




                                        2
     The Third-Party Complaint presents one count of negligence.

The relevant factual allegations are as follows:

          10. On or about August 3, 2017, while
          Petitioner was onboard, his son, Adam Bowman,
          intentionally, recklessly, carelessly, and/or
          negligently operated Petitioner’s vessel at or
          near the Mouth of the Caloosahatchee River in
          Lee County, Florida, in such a manner as to
          cause it to collide with Claimant’s 35-foot
          1963 Alberg Sailboat while Claimant and Joseph
          Lugo were onboard.

          11. Specifically, Claimant was operating his
          vessel in a no-wake zone going approximately
          5 miles per hour just west of the “Miserable
          Mile” when he and Mr. Lugo noticed the vessel
          Adam Bowman was operating heading towards them
          at a high rate of speed.

          12. The vessel being operated by Adam Bowman
          struck the midship of Claimant’s vessel
          causing it to sink. Due to the collision,
          Claimant became pinned between his vessel and
          Petitioner’s    before   being    subsequently
          trapped upside down under water as his vessel
          sank. This collision resulted in serious,
          traumatic bodily and mental injury to Claimant
          as well as excessive property damage.

          13. Immediately following the collision, while
          Claimant struggled to remove himself from the
          wreckage, Adam Bowman and the other passengers
          onboard Petitioner’s vessel watched on and did
          nothing to assist Claimant and/or failed to
          reasonably mitigate the damages created by
          their vessel’s operation.

          14. Despite Claimant’s repeated requests for
          Adam Bowman and/or the other passengers on
          Petitioner’s vessel to call 911 and the Fish
          and Wildlife Commission (FWC), neither were
          contacted.

          15. Rather than having an ambulance ready for
          Claimant at the marina as would have happened
          if the appropriate law enforcement officials


                                3
          were contacted, Adam Bowman and the other
          passengers on their vessel took their time to
          clean up their vessel, including alcoholic
          beverages, before transporting Claimant and
          Mr. Lugo to the hospital.

          16. Upon arriving at the hospital, Adam Bowman
          and the other passengers quickly removed
          Claimant and Mr. Lugo from their vehicle
          before immediately leaving the scene.

          17. As a result of Adam Bowman’s intentional,
          willful, reckless, and/or negligent conduct,
          Claimant    suffered    traumatic    personal
          injuries, severe emotional distress, and lost
          property.

          18. At all times material hereto, Adam
          Bowman’s     willful,     reckless,     and/or
          intentional conduct reflected an indifference
          to the safety of those around them and can
          only be described as a reckless endangering of
          the lives of the passengers on Claimant’s
          vessel.

          19. At all times material hereto, Adam Bowman
          knew or should have known that operating a
          vessel at a high rate of speed and/or while
          intoxicated   constituted   an   unreasonably
          dangerous and/or hazardous condition that was
          reasonably foreseeable to cause harm to
          others. Moreover, Adam Bowman knew that
          failing to contact law enforcement following
          the collision was unlawful.

(Doc. #53, ¶¶ 10-19.)   In Count One, third-party plaintiff alleges

that Adam Bowman breached a duty of reasonable care by operating

the vessel at high rates of speed in a no wake zone, in an unsafe

and   reckless   manner,   without   proper   training,   and   while

intoxicated, and for failing to notify law enforcement or to

otherwise mitigate damages.   (Id., ¶ 23.)




                                 4
          Unless or until the United States Supreme
          Court should decide to add state remedies to
          the admiralty remedies for personal injury,
          personal injury claimants have no claim for
          nonpecuniary damages such as loss of society,
          loss of consortium or punitive damages, except
          in exceptional circumstances such as willful
          failure to furnish maintenance and cure to a
          seaman, intentional denial of a vessel owner
          to furnish a seaworthy vessel to a seaman and
          in those very rare situations of intentional
          wrongdoing.

In re Amtrak Sunset Ltd. Train Crash in Bayou Canot, Ala. on Sept.

22, 1993, 121 F.3d 1421, 1429 (11th Cir. 1997).   “Punitive damages

have long been an available remedy at common law for wanton,

willful, or outrageous conduct.”    Atl. Sounding Co. v. Townsend,

557 U.S. 404, 409 (2009).   A party “may recover punitive damages

only upon a showing of intentional misconduct.” Crusan v. Carnival

Corp., No. 13-CV-20592, 2015 WL 13743473, at *7 (S.D. Fla. 2015).

This requires showing that Adam Bowman “had actual knowledge of

the wrongfulness of the conduct and the high probability that

injury or damage to the claimant would result and, despite that

knowledge, intentionally pursued that course of conduct, resulting

in injury or damage.”   Id. at *8; Bonnell v. Carnival Corp., No.

13-CV-22265, 2014 WL 12580433, at *4 (S.D. Fla. Oct. 23, 2014).

     Taking all the allegations as true, third-party plaintiff

alleges that Adam Bowman operated a vessel in an unsafe and

reckless manner without proper training, in a no-wake zone at a

high rate of speed while intoxicated striking plaintiff’s vessel




                                5
and causing it to sink.   Bowman and the other passengers watched

and did nothing as plaintiff struggled to remove himself from the

wreckage, and did not call for help.   Instead, Bowman and the other

passengers took time to clean up their vessel, including alcoholic

beverages before finally transporting plaintiff to the hospital.

The Court finds, at this stage of the proceedings, that a plausible

claim for punitive damages has been stated.

     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss Claimant's Demand for Punitive

Damages (Doc. #66) is DENIED.

     DONE AND ORDERED at Fort Myers, Florida, this     18th   day of

June, 2019.




Copies:
Counsel of record




                                6
